Citation Nr: 0517080	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a right Achilles tendon injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1977 to May 1985.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO denied a rating in excess of 10 percent for the 
service-connected residuals of a right Achilles tendon 
injury.  In October 1999, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2000, and the veteran filed a substantive appeal 
in March 2000.  

In April 2004, the veteran appointed the New York State 
Division of Veterans' Affairs as his new representative, to 
replace the Disabled American Veterans.  The Board recognizes 
the change in representation.  

As noted in a February 2005 supplemental SOC (SSOC), during 
the pendency of this appeal, the RO granted a 20 percent 
rating for the residuals of a right Achilles tendon injury.  
Inasmuch as a higher evaluation is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for increase 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	 All notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.

2.	 The primary residual of the veteran's right Achilles 
tendon injury is marked limitation of motion of the right 
ankle with pain; there is no objective evidence of any 
ankylosis of the right ankle, or other significant 
symptomatology affecting the right foot. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a right Achilles tendon injury are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the February 2000 SOC, the October 2001 and February 
2005 SSOCs, and the RO's letters of May 2001, October 2004 
and December 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond. Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In the May 2001 letter, 
the RO notified the veteran of the provisions of the VCAA, 
and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records.  The RO also requested that the veteran submit any 
additional evidence in his possession.  In its October 2004 
letter, the RO requested that the veteran provide 
authorization to obtain any outstanding private medical 
records, and information to obtain any VA treatment records, 
employment records, records from other Federal agencies, or 
records from state and local agencies; and requested that the 
veteran submit any additional evidence in support of his 
claim.  

In a December 2004 letter sent to the veteran, the RO again 
requested that the veteran provide information to obtain any 
VA or private treatment records, employment records, records 
from other Federal agencies, or records from state and local 
agencies. 

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.


However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the February 2000 SOC 
explaining what was needed to substantiate the claim within 
four months of the veteran's October 1999 NOD of the 
September 1999 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of May 2001, October 2004 and December 
2004; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided.  As indicated below, the RO has obtained 
hospitalization and outpatient treatment reports from the 
Northport VA Medical Center (VAMC) in Northport, New York, 
dated from March 1999 to February 2005, and has also arranged 
for the veteran to undergo numerous VA examinations, the 
reports of which are of record.  The veteran has not 
submitted any evidence in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In its October 1985 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for the 
residuals of a right Achilles tendon injury, effective May 4, 
1985.  

In March 1999, the veteran filed a claim for a higher rating 
for the service-connected residuals of his right Achilles 
tendon injury.

On VA examination that same month, the veteran complained of 
pain and swelling in the right ankle and heel with prolonged 
standing.  Physical examination revealed tenderness to 
palpation over the right ankle at the posterior aspect of the 
insertion of the Achilles tendon.  Ankle dorsiflexion was 
produced to 5 degrees on the right and 10 degrees on the 
left, with full plantar flexion, inversion and eversion 
bilaterally.  There was mild swelling as measured proximal to 
the malleoli with the right larger than the left.  There was 
some irregularity on palpation of the Achilles tendon.  There 
was no warmth or color change and no anteroposterior 
instability of the right ankle.  The examiner noted that a 
recent x-ray of the right ankle showed that this area was 
overpenetrated with soft tissue, and that bony structures 
could not be assessed.  The examiner diagnosed status-post 
right Achilles tendon rupture.   

In a September 1999 rating decision, the RO denied the 
veteran's claim for a higher rating for his service-connected 
residuals of a right Achilles tendon injury; the veteran 
perfected an appeal of that denial.  In his October 1999 NOD, 
the veteran alleged that he experienced severe right ankle 
pain that prevented him from being able to walk for any more 
than a short distance.  He also stated that the pain was 
exacerbated when he attempted to walk up stairs, and was 
particularly pronounced in cold weather.

Records from the Northport VAMC, dated from March 1999 to 
February 2005, include an August 2003 notation by a VA 
physician as to the veteran's reported history of pain around 
the right Achilles tendon, which had become worse over the 
past few days after he had attempted to lift a heavy object.  
The impression was  partial tear of the right Achilles 
tendon.  Another report dated that same month, from a 
physician's assistant, notes the veteran had tenderness and 
swelling of the distal Achilles, with Thompson negative, and 
5 degree equines.  The impression was old right Achilles heel 
injury with possible adhesions; the recommended treatment 
plan included  heel pads, and stretching to increase right 
ankle range of motion.  A November 2003 report of a physical 
therapy initial consultation notes the veteran's complaint of 
pain with prolonged standing and walking, and with weather 
changes.  The veteran's right Achilles tendon on palpation 
was painful to touch.  Right ankle dorsiflexion, plantar 
flexion, inversion and eversion were all somewhat limited.  
The veteran was able to ambulate without axis deviation.  The 
assessment was partial right Achilles tendon rupture.  
Records dated later in November 2003 include a notation as to 
the veteran's ongoing participation in a physical therapy 
regimen, which appeared to provide limited improvement in the 
mobility of the right ankle following each treatment session.  

A February 2004 report from an orthopedist at the Northport 
VAMC notes that the veteran had ceased physical therapy 
because there did not appear to have been any long-term 
benefits, but that he had experienced some alleviation of 
right ankle pain and discomfort through the use of shoe 
lifts.  A May 2004 physician's report reflects that the 
veteran had no cyanosis, clubbing, or edema of the 
extremities.  Motor abilities were 5/5 in the legs 
bilaterally.  The veteran walked without assistance, although 
he was unable to walk on his toes secondary to pain in the 
right ankle.  His lower extremities were intact to light 
touch bilaterally.    

On VA examination in December 2004, the veteran reported 
experiencing pain in the back of the right ankle radiating 
halfway up the leg.  He stated that the level of pain was a 9 
out of 10 (with 10 representing the highest level), and that 
he would have additional pain during flare-ups.  He used 
over-the-counter pain medications with mild relief.  He 
stated that he had tried to keep multiple jobs since leaving 
the service, and that his last job was with a moving company 
where he had to lift furniture, but that he was forced to 
resign due to increased pain in his right ankle.  The veteran 
further stated that he walked with a cane and utilized shoes 
with a lift, and that he could only walk for 10 to 15 minutes 
before the pain would become intolerable and he would need to 
rest.  The veteran denied any episodes of incapacitating pain 
over the past year, and also denied any incoordination, lack 
of endurance, or fatigability after repetitive use.  He 
indicated that he was able to perform normal daily 
activities.  

Physical examination revealed that cranial nerves II through 
XII were grossly intact.  The veteran had slightly decreased 
sensation to light touch in the right foot.  The left lower 
extremity was 5/5 on manual muscle testing, and the right 
lower extremity proximally was 5/5.  A right foot plantar 
contracture was noted.  Range of motion in the left foot was 
20 degrees dorsiflexion and 20 degrees plantar flexion (which 
the examiner characterized as "within normal limits").  
There was pain with varus or valgus stress.  In the right 
foot, range of motion was 10 degrees dorsiflexion, with pain 
beginning at 5 degrees, and 10 degrees plantar flexion, with 
pain beginning at 5 degrees.  There was pain with both varus 
and valgus stress.  The veteran had a negative Thompson test.  
A May 1999 x-ray of the right ankle had shown no obvious 
fractures, no calcaneal spurs, and no acute fractures.  A 
September 2004 x-ray was a normal study.  The examiner 
diagnosed plantar flexion contracture secondary to service-
connected old Achilles tendon rupture. 

In its February 2005 rating decision, the RO granted a higher 
rating of 20 percent for the residuals of a right Achilles 
tendon injury, effective December 15, 2004.  





III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of a right Achilles 
tendon injury are evaluated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of 
motion of the ankle.  Under this diagnostic code, a moderate 
limitation of motion of the ankle warrants 10 percent rating, 
and a marked limitation of motion warrants a 20 percent 
rating.  The normal range of motion for the ankle is 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  
See   38 C.F.R. § 4.71, Plate II (2004).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use) is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).   

As indicated above, the veteran has been assigned the maximum 
available rating of 20 percent for limitation of motion of 
the ankle, effective December 15, 2004, pursuant to 
Diagnostic Code 5271.  This evaluation reflects range of 
motion findings obtained on VA examination in December 2004 
of right ankle dorsiflexion of 10 degrees, with pain 
beginning at 5 degrees, and plantar flexion of 10 degrees, 
with pain beginning at 5 degrees.  The veteran then had pain 
with both varus and valgus stress.  The examiner diagnosed 
right plantar flexion contracture secondary to an old 
Achilles tendon rupture.  The assigned 20 percent rating for 
marked limitation of motion is appropriate in view of the 
above-noted medical findings and consideration of the 
veteran's functional loss due to pain on right ankle 
dorsiflexion and plantar flexion.  See DeLuca, 8 Vet. App. 
204-7;38 C.F.R. §§ 4.40 and 4.45.  

The Board emphasizes, however, that no further consideration 
of functional loss due to pain and/or other factors is 
warranted in evaluating the claim under Diagnostic Code 5271, 
as no higher schedular rating is assignable under that 
diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80, 84-
85 (1997) (where the appellant is already receiving the 
maximum disability rating for limitation of motion, 
consideration of the provisions of DeLuca (functional 
impairment due to pain must be equated to loss of motion), is 
not required); VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board also finds that there is no basis for a higher 
evaluation for the service-connected residuals of a right 
Achilles tendon injury under any other potentially applicable 
diagnostic code.  Even considering the veteran's complaints 
of pain, there is no evidence of, or of disability comparable 
to, ankylosis of the right ankle, as underscored by the 
veteran's retention of at least some range of motion in his 
right ankle as noted by both VA examiners.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270.  [Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)].  Similarly, while Diagnostic Code 
5284, for overall impairment due to foot injuries, provides 
for a 30 percent rating for severe foot injuries, there are 
no clinical findings suggesting that the veteran suffers from 
any condition affecting the feet as a residual of his right 
Achilles tendon injury, much less any foot injury 
categorizable as severe.  In this regard,  x-rays reviewed in 
connection with the December 2004 examination revealed no 
calcaneal spurs or obvious fractures in the proximity of the 
right ankle.  

Finally, the Board notes that there is no showing that the 
veteran's service-connected residuals of a right Achilles 
tendon injury have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the February 2000 SOC).  In this 
regard, the Board points out that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
While, on examination in December 2004, the veteran reported 
that he had recently been forced to leave a job with a moving 
company lifting furniture, as a result of pain and discomfort 
in his right ankle, there is no evidence indicating that the 
veteran is unable to obtain employment that does not involve 
the same strenuous occupational requirements.  The veteran's 
residuals of his in-service right Achilles tendon injury have 
also not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Under these circumstances, the Board concludes that the 
claim for a rating in excess of 20 percent for the residuals 
of a right Achilles tendon injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent evidence simply does not support the 
veteran's claim for increase, that doctrine is not for 
application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for the residuals of a right 
Achilles tendon injury is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


